Case 1:19-cr-00310-JPH-MJD Document 18 Filed 06/02/20 Page 1 of 1 PageID #: 62




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                         Plaintiff,       )
                                          )
                    v.                    )    No. 1:19-cr-00310-JPH-MJD
                                          )
SAMUEL CHINNIS,                           )
                                          )
                         Defendant.       )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Doris L. Pryor’s Report and Recommendation and

all findings therein, dkt. [16]. The Court now ORDERS that Samuel Chinnis’

supervised release is therefore REVOKED, dkt. [11], and Mr. Chinnis is

sentenced to the custody of the Attorney General or his designee for

imprisonment of four months with no supervised release to follow.

SO ORDERED.
Date: 6/2/2020




Distribution:

All ECF-registered counsel of record

United States Probation Office

United States Marshal
